DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 6, 7 and 8 are allowable over the prior art of record. Claims dependent from the independent claims are, therefore, allowed.
Regarding independent claim 1, closest art Mikami and Noyama disclose various limitations of the claim (see previous Office Action). However, independent claim 1 recites the features of “in the generating of the first region, when all of the one or more first cameras are included in the cameras extracted for the respective ones of the plurality of candidate points, the first process is performed on regions of the one or more first images to generate the first region of the virtual image, the regions corresponding to the plurality of candidate points, the first region corresponding to the plurality of candidate points, and in the generating of the second region, when at least one of the one or more first cameras is not included in the cameras extracted for the respective ones of the plurality of candidate points, the second process is performed on pixels of the one or more second images to generate the second region of the virtual image, the pixels corresponding to the plurality of candidate points, the one or more second images being captured by the one or more second cameras included in the cameras extracted, the second region corresponding to the plurality of candidate points.” Independent claim 6 and independent claim 7 recite “the first process includes a process of blending, at a predetermined blending ratio, at least one of luminance or colors of two or more first images captured by the two or more first cameras, and the second process includes a process of performing at least one of the luminance adjustment or the color adjustment to obtain one of luminance and a color that is similar to a corresponding one of luminance and a color obtained by the process of blending, using a difference in at least one of luminance or a color obtained by comparing two or more first background images obtained by the two or more first cameras and one or more second background images obtained by the one or more second cameras”. Independent claim 8 recites “compositing the first image and the second image to generate a first texture if the 3D point projected is determined to be visible on both of the first image and the second image, the first texture showing the 3D point in the virtual image; obtaining a third image from among the images and projecting the 3D point onto the third image such that the 3D point is visible on the third image if the 3D point projected is determined to be invisible on both of the first image and the second image; and performing at least one of luminance adjustment or color adjustment on the third image based on the first image and the second image to generate a second texture, the second texture if the third image is obtained, showing the 3D point in the virtual image”. The combination of these features with other limitations as cited in the claims are neither disclosed nor suggested by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHONG WU/Primary Examiner, Art Unit 2613